 In the MatterOfVOLNEY FELT MILLS, INC.andPAPER WORKERSORGANIZINGCOMMITTEE, C. I. 0.Case No. 3-R-1000.-Decided August 00, 1945Mr. C. E. Dorr,of Syracuse, N. Y., for the Company.Mr. Frank Grasso,of Cleveland, Ohio, andMr. Fred Sanders,ofFulton, N. Y., for the C. I. 0.Mr. H. I. Smith,of Buffalo, N. Y., andMr. Stephen Gallagher,ofOswego, N. Y., for the A. F. L.Mr. Bruce C. Heath,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Paper Workers Organizing Com-mittee, C. I. 0., herein called the C. I. 0., alleging that a questionaffecting commerce had arisen concerning the representation ofemployees of Volney Felt Mills, Inc., Fulton, New-York, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Eugene von Wellsheim,Trial Examiner. Said hearing was held at Fulton, New York, on June6, 1945.The Company, the C: I. 0., and International Association ofMachinists, A. F. L., herein referred to as the A. F. L.,1 appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed. -All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYVolneyFeltMills, Inc., is a Delaware corporation authorized todo business in the State of NewYork.In its operationsthe CompanyAt the hearing International Association of Machinists,A. F. L, moved to intervene.Said motion was allowed by the Trial Examiner.63 N. L. R B, No. 63.423 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanufactures felt and asphalt roofing paper at its plant at Fulton,New York. During the period from June 1, 1944, to June 1, 1945,the Company used raw materials valued in excess of $600,000, of which40 percent was shipped to the Company from points outside the Stateof New York. During the same period the Company manufacturedfinished products valued in excess ,of $1,000,000, of which 80 percentwas shipped to points outside the State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDPaper Workers Organizing Committee, affiliated with the Congressof Industrial Organizations, is a labor organization admitting tomembership employees of the Company.International Association of 'Machinists, affiliated with the Amer-ican Federation of Labor, is a labor organization admitting to mem-bership employees of the Company.III.TIIE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the C. I. O. as theexclusive bargaining representative of certain of its employees untilthe C. I. O. has been certified by the Board in an appropriate unit.A statement of a Field Examiner, introduced into evidence at thehearing, indicates that the C. I. O. and the A. F. L. each representsa substantial number of employees in the unit hereinafter foundappropriate.2We find that a question affecting commerce has arisen concerningthe representation of. employees of the'Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial agreement with the parties, that all produc-tion and maintenance employees of the Company,'including watchmen,working foremen in the rag department, working foremen in thebeater room, and machine tenders in the machine room, but excludingthe boiler engineer, and all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-2 ThEField Examiner reportedthat the C.I.O. submitted 65 authorization cards.Thecards were dated 5 in April,55 in May 1945,and 5 were undatedBecause of the refusalof the Company the FieldExaminer was unable to make a check against the Company'spay rollThere are approximately 100 employees in the alleged appropriate unit.The AFL submittted20 authorization cards which were dated May 1945. VOLNEY FELT MILLS, INC.425stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Volney Felt Mills,Inc., Fulton, New York, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Third Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among the employees in theunit found appropriate in Section IV, above, who were employedduring -the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetherthey desire to be represented by Paper Workers Organizing Com-mittee affiliated with the Congress of Industrial Organizations, or byInternational Association of Machinists, affiliated with the AmericanFederation of Labor, for the purposes of collective bargaining, or byneither.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.